Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 22, 2022

The Court of Appeals hereby passes the following order:

A22A0935. STEPHEN H. ARGUE v. CITY OF SAVANNAH RECORDER’S
    COURT.

      Stephen H. Argue was found guilty in the City of Savannah Recorder’s Court
of violating a city ordinance. He appealed to the superior court, which entered an
order reversing his conviction, remanding the case to the recorder’s court for a new
trial, and denying his request for attorney fees. Argue now appeals to this Court, but
we lack jurisdiction.
      Pretermitting whether the superior court’s order is a final order, appeals from
superior court decisions reviewing lower court decisions by certiorari or de novo
proceedings must be initiated by filing an application for discretionary appeal. OCGA
§ 5-6-35 (a) (1), (b); Taylor v. City of Atlanta, 184 Ga. App. 795, 795-796 (363 SE2d
45) (1987). Argue’s failure to comply with the discretionary appeal procedure
deprives us of jurisdiction over this direct appeal, which is hereby DISMISSED. See
Taylor, 184 Ga. App. at 795-796; compare Lewis v. City of Savannah, 336 Ga. App.
126 (784 SE2d 1) (2016) (granted discretionary appeal from superior court order
reviewing recorder’s court decision).
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/22/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.